EXAMINER’S AMENDMENT 

Authority for the following examiner’s amendment was provided by Applicant’s representative, Nicholas Kirby, on 7/25/2022. 
Please make the following changes to the claims filed on 5/26/2022: 

1. 	(Currently Amended) A method of establishing a media streaming connection between a client using a standard port and a placeshifting device using a non-standard port, comprising:
establishing a first connection by the client between a relay reverse proxy service of a relay backend server and the client using the standard port; 
establishing a second connection between the relay reverse proxy service and a relay instance using a port in a regular port range, wherein the relay reverse proxy service and the relay instance are both running on the relay backend server;
establishing a third connection between the 
sending a request for streamed content from the client to the placeshifting device using the non-standard port;
in response to a denial of the request, sending a second request for the streamed content from the client to the relay reverse proxy service over the first connection;
sending the second request from the reverse relay proxy service to the relay instance over the second connection;
sending the second request from the relay instance to the placeshifting device over the third connection;
sending a response to the second request from the placeshifting device to the relay instance over the third connection;
sending the response from the relay instance to the reverse relay proxy service over the second connection; and
sending the response to the client over the first connection.
2. 	(Previously Presented) The method of claim 1, further comprising: 
enabling receipt of the streamed content by the client via the standard port using the relay reverse proxy service to circumvent causing another denial of the request for the streamed content to the placeshifting device via the non-standard port caused by a firewall coupled in between the client and the placeshifting device that originates the streamed content.
3. 	(Original) The method of claim 2, wherein the firewall is configured to prevent communication of the client to the relay backend server on the non-standard port. 
4. 	(Previously Presented) The method of claim 3, further comprising: 
configuring the non-standard port in a 5000 to 5999 port range for the relay instance to connect the placeshifting device.
5. 	(Currently Amended) The method of claim 3, wherein the standard port comprises a 443 port of the client , wherein the reverse relay proxy service is monitoring requests from the client on the non-standard port comprising a 9000 port.
6. 	(Currently Amended) The method of claim 3, further comprising: 
connecting by the client to the reverse relay proxy service and the relay instance using ports in the regular port range of 5000 to 5750 
7. 	(Previously Presented) The method of claim 1, further comprising: 
configuring the reverse relay proxy service to act as an endpoint for an HTTPS handshake with the client over the standard port to enable the streamed content that originated at the placeshifting device for receipt by the client.
8.	(Currently Amended) A method of establishing a connection via a relay backend server between a client and a placeshifting device 
	establishing a first connection using a standard port relay reverse proxy service of the relay backend server and the client; 
	establishing a second connection between [[a]] the relay reverse proxy service and a relay instance [[over]] using a port in a regular port range, wherein the relay reverse proxy service and the relay instance are both running on the relay backend server;
	establishing a third connection using a non-standard port backend server and the placeshifting device; 
	sending a request for streamed content from the client to the placeshifting device;
	in response to a denial of the request, sending a second request for the streamed content from the client to the relay reverse proxy service over the first connection;
	sending the second request from the reverse relay proxy service to the relay instance over the second connection;
	sending the second request from the relay instance to the placeshifting device over the third connection;
	sending a response to the second request from the placeshifting device to the relay instance over the third connection;
	sending the response from the relay instance to the reverse relay proxy service over the second connection; and
	sending the response to the client over the first connection.
9. 	(Cancelled) 
10. 	(Cancelled) 
11. 	(Currently Amended) The method of claim [[10]] 8, further comprising: 
enabling receipt of streamed content by the client via the standard port 
12. 	(Previously Presented) The method of claim 11, wherein the firewall is configured to prevent communication of the client to the relay backend server on a non-standard port.
13. 	(Currently Amended) The method of claim 12, further comprising: configuring the non-standard port to be a port in a 5000 to 5999 port range for the relay instance to connect to the placeshifting device.
14. 	(Currently Amended) The method of claim 13, wherein the standard port comprises a 443 port of the client to the relay reverse proxy service, wherein the relay reverse proxy service is monitoring requests from the client on the non-standard port comprising a 9000 port.
15. 	(Currently Amended) The method of claim 14, further comprising: 
connecting by the client to the reverse relay proxy service and to the relay instance operating using ports in the regular port range of 5000 to 5750 
16. 	(Currently Amended) The method of claim 15, further comprising: 
configuring the reverse relay proxy service to act as an endpoint for an HTTPS handshake with the client over the standard port to enable streamed content that originated at the placeshifting device for receipt by the client.
17. 	(Currently Amended) A system for establishing a media streaming connection between a client and a placeshifting device 
		a relay backend server having a memory and a processor;
	a relay manager that receives a request to establish the media streaming connection between the client and the placeshifting device, the relay manager running on the relay backend server;
	a relay reverse proxy running on the relay backend server[[,]] that, in response to the request, establishes a first connection between the client and the relay reverse proxy using a standard port; and
	a relay instance running on the relay backend server[[,]] that, in response to the request using a port in a regular port range, 
		wherein the relay instance [[and]] establishes a third connection between the relay instance and the placeshifting device using a non-standard port ,
		wherein the relay reverse proxy forwards a request for content received on the first connection over the second connection and the third connection to the placeshifting device, and
		wherein the relay instance forwards a response received on the third connection over the second connection and the first connection to the client in response to the request for content 
18. 	(Currently Amended) The system of claim 17, wherein the standard port comprises a 443 port for the first connection of the client to the relay reverse proxy.
19. 	(Currently Amended) The system of claim 18, wherein the non-standard port comprises a port in a 5000 to 5999 port range for the relay instance to connect to the placeshifting device.
20. 	(Currently Amended) The system of claim 19, further comprising: a non-standard port in a 9000 port range that enables the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459